tcmemo_1995_495 united_states tax_court tashina baker petitioner v commissioner of internal revenue respondent robert r baker petitioner v commissioner of internal revenue respondent docket nos filed date tashina baker and robert r baker pro sese stuart spielman and stephanie r jensen for respondent memorandum opinion armen special_trial_judge these cases were heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 these cases are before the court on respondent's motion to dismiss for failure to state a claim upon which relief can be granted filed pursuant to rule and sec_6673 petitioners resided in denton texas at the time their petitions were filed in these cases respondent's notices of deficiency by notices dated date respondent determined deficiencies in and additions to petitioners' federal income taxes for the taxable years and as follows docket no tashina baker addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure docket no robert r baker additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure --- big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure the deficiencies in income taxes are based on respondent's determination that petitioners failed to report income on timely filed income_tax returns for the taxable years in issue because petitioners were married and domiciled in texas a community_property_state respondent allocated one-half of the total income for each year as reconstructed by respondent to each petitioner respondent also determined that all of the total income for each year except for dollar_figure in and dollar_figure in is attributable to petitioner robert r baker for self-employment_tax purposes see sec_1402 see also sec_164 it is this latter determination that explains the difference between petitioners regarding the amount of the deficiencies determined by respondent the additions to tax under sec_6651 are based on respondent's determination that petitioners' failure_to_file timely income_tax returns for the years in issue was not due to reasonable_cause the additions to tax under sec_6654 are based on respondent's determination that petitioners failed to pay the requisite estimated income taxes petitioner tashina baker's petition and amended petition2 the petition filed at docket no by petitioner tashina baker and the petition filed at docket no by petitioner robert r baker are virtually identical similarly the history of docket no subsequent to the filing of the petitions parallels exactly the history of docket no accordingly we shall limit our discussion in this opinion to the petition filed at docket no it should be understood continued petitioner3 filed a petition for redetermination on date the crux of petitioner's position in the petition appears to be that the commissioner may determine a deficiency against a taxpayer only if the taxpayer first files a return and that the commissioner's preparation of a return for the taxpayer pursuant to sec_6020 does not obviate the need for a return filed by the taxpayer himself or herself on date petitioner sua sponte filed an amended petition the amended petition includes allegations that wages are not income because a person's labor is property in which the person has a basis equal to its fair_market_value thus the amended petition alleges in part as follows during the years of and the petitioner did in fact receive payment for services actually rendered in a fair_market_value exchange under sec_83 sec_1001 sec_1011 and sec_1012 not comprising taxable_income said acts performed as unalienable rights to life liberty pursue happiness and acquire property with labor being property at all times during the years of and any failure by the respondent to recognize the unalienable rights of the petitioner and the fair_market_value exchange of her labor in accordance with sec_83 sec_1001 sec_1011 and sec_1012 would amount to a denial of due process and constitutional and civil rights violations continued however that what we say in respect of that docket applies equally to docket no for the sake of convenience we will refer to petitioner tashina baker as petitioner see supra note at all times during the years and the petitioner possess ed and did possess her sovereign god-given rights to own acquire and protect her private property at all times during the years of and the petitioner possessed and does possess her labor as property respondent's rule motion and subsequent developments as indicated respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted on date shortly after respondent filed her motion to dismiss the court issued an order calendaring respondent's motion for hearing and also directing petitioner to file a proper second amended petition in accordance with the requirements of rule in particular the court directed petitioner to file a proper second amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiencies and separate statements of every fact upon which the assignments of error are based on date petitioner filed the following objection to respondent's motion rule c statement and second amended petition the second amended petition sounds a single theme of which the following statements are representative a return which does not voluntarily assess does not provide the necessary material facts upon which the commissioner can determine a tax_liability therefore petitioner believing she is a non- taxpayer and not required to file further shows that even if she were compelled by law to report she is not mandated to assess hence all of the court's rulings on the voluntary assessment aspect of the tax system and without the voluntary assessment and material facts the government prepared bookkeeping 'dummy substitute' forms returns are without a basis in law or fact upon which to rely for the authority to examine or audit the bookkeeping returns prepared by the respondent are form sec_1040 any issue alleged for failure to report or file is an issue not justiciable in this court for this court has only been mandated to determine the alleged civil liability if there is one after it has exercised its review of the procedures used by respondent in the determinations made petitioner states that the form_1040 has not been authorized by the office of management and budget for the collection of information_return for the individual income_tax found in title_26 united_states_code sec_1 which is a direct_tax petitioner states that she is not identified in the internal_revenue_code by person class of persons and or activity as a taxpayer as defined in the internal_revenue_code and therefore petitioner is not subject_to an internal revenue tax petitioner has never been afforded a hearing to determine if she is a taxpayer as defined within the definition of the internal_revenue_code since non- taxpayers are not within the purview of the code they are not subject_to any internal revenue tax therefore the above determinations are in error since i am not that taxpayer and the respondent has not made such an assertion nor is there any evidence before this court that i am engaged in any revenue taxable activity happening or event for which congress possess es legislative jurisdiction and for which the commissioner possess es subject matter jurisdiction the notice_of_deficiency constitutes a counterfeit security and its signer is subject_to punishment under title united_states_code sec_552 as a felony since this counterfeit security was sent through the mail the sender has committed mail fraud since this counterfeit security says that i am liable for a tax without stating how i became liable it constitutes the making of a false statement on a government form in violation of sec_7214 petitioner attached to her second amended petition a number of documents including some pages of omb-related documents pertaining to form_1040 and its various schedules petitioner also attached to her second amended petition an affidavit in commerce this document provides in part as follows i was not afforded a judicial hearing of any kind before the appellation of taxpayer was bestowed upon me to my best knowledge and belief the notice_of_deficiency served on me is a counterfeit security this affidavit in commerce stands as prima facie evidence unless rebutted point by point by the respondent i tashina baker have personally researched the notice of office of management and budget action with its attached request for omb review and its attached form sf-83 supporting statement for form_1040 for and it is upon this government form the code_of_federal_regulations part and the cfr index and finding aids that i rebut and refute all presentments made or alleged to have been made to or for me by the respondent attempting to make me a taxpayer petitioner's objection and rule c statement rely on and incorporate petitioner's affidavit in commerce the objection and statement also advance additional arguments of equivalent relevance respondent's motion to dismiss was called for hearing in washington d c on date counsel for respondent appeared at the hearing and presented argument on the pending motion petitioner did not appear at the hearing however as previously indicated she did file a rule c statement discussion rule provides that a party may file a motion to dismiss for failure to state a claim upon which relief can be granted we may grant such a motion when it appears beyond doubt that the party's adversary can prove no set of facts in support of a claim which would entitle him or her to relief 355_us_41 677_f2d_676 8th cir rule b requires that a petition filed in this court contain clear and concise assignments of each and every error which the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise lettered statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the failure of a petition to conform with the requirements set forth in rule may be grounds for dismissal rule sec_34 b in general the determinations made by the commissioner in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover any issue not raised in the pleadings is deemed to be conceded rule b jarvis v commissioner supra pincite n 73_tc_736 the second amended petition filed in this case does not satisfy the requirements of rule b and there is neither assignment of error nor allegation of fact in support of any justiciable claim rather there is nothing but tax_protester rhetoric and legalistic gibberish as demonstrated by the allegations previously quoted see 82_tc_403 80_tc_1111 76_tc_1027 affd 696_f2d_1234 9th cir the court's order dated date provided petitioner with an opportunity to assign error and allege specific facts concerning her liability for the taxable years in issue unfortunately petitioner failed to properly respond to the court's order rather petitioner elected to continue to proceed with time-worn tax_protester rhetoric see abrams v commissioner supra rowlee v commissioner supra mccoy v commissioner supra karlin v commissioner tcmemo_1990_496 we see no need to catalog petitioner's arguments and painstakingly address them as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is not exempt from federal_income_tax or from the imposition of appropriate additions to tax olsen v commissioner tcmemo_1995_471 see abrams v commissioner supra pincite a tax_return filed by a taxpayer is not a condition_precedent to the determination_of_a_deficiency by the commissioner reichenbach v commissioner tcmemo_1995_369 because the second amended petition fails to state a claim upon which relief can be granted we will grant so much of respondent's motion that moves to dismiss see 747_f2d_478 8th cir we turn now to that part of respondent's motion that moves for an award of a penalty against petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for it is unclear whether petitioner's second amended petition abandoned the argument that wages are not income if petitioner's second amended petition did not abandon this argument we observe that both this and other federal courts have consistently and uniformly held for many years that wages are income and that a taxpayer has no basis in his or her labor e g 661_f2d_71 5th cir affg tcmemo_1981_122 see sec_61 delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notice_of_deficiency rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse her own misguided views a petition to the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner's position as set forth in the second amended petition consists solely of tax_protester rhetoric and legalistic gibberish based on well established law petitioner's position is frivolous and groundless we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies were delayed in view of the foregoing we will exercise our discretion under sec_6673 and require petitioner tashina baker and petitioner robert r baker to each pay a penalty to the united_states in the amount of dollar_figure coleman v commissioner supra pincite crain v commissioner supra pincite8 coulter v commissioner 82_tc_580 abrams v commissioner supra pincite in order to reflect the foregoing orders of dismissal and decisions will be entered
